Title: From Alexander Hamilton to William S. Smith, 22 August 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York August 22nd. 1799
          
          I send you some papers from which it would appear that Lieutt. Laidlie, who is now connected with your regiment, has dismissed a soldier from pecuniary considerations; at least that he has committed a great impropriety in discharging a man whom he had regularly enlisted. I request that you will make immediate enquiry into the case, and report the circumstances to me as soon as possible.
          With great consideration I am, Sir &c: &c:
          Colol. Smith
        